Citation Nr: 1206157	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  10-21 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel

INTRODUCTION

The Veteran served on active duty from April 1945 to November 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim of entitlement to TDIU.  The Veteran filed a notice of disagreement with this determination in November 2009, and timely perfected his appeal in April 2010.

In January 2010, the Veteran testified before the undersigned Acting Veterans Law Judge.  A transcript of this proceeding has been prepared and incorporated into the evidence of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

1.  The Veteran is currently service-connected for bilateral hearing loss, considered 60 percent disabling.

2.  The medical evidence does not demonstrate that the Veteran's service-connected bilateral hearing loss, alone, renders him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 7105 (West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2011). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the issue of entitlement to TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The U.S. Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

A notice letter dated in August 2009 informed the Veteran of the type and kind of evidence required to establish a total rating based on unemployability.  This letter provided notice of what evidence would be obtained by VA and what evidence the Veteran was responsible to provide or to identify for the VA to obtain.  Information concerning how VA determines the disability evaluation and effective date was also provided.  In particular, the Veteran was asked to present evidence regarding how his service-connected disability affected his ability to work.  He was informed that evidence regarding the impact of his service-connected disability and symptoms on his employment would be considered.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  A VA examination was accorded the Veteran in March 2010.  The report findings and opinions were provided by qualified medical professionals and were predicated on a full reading of all available records, as well as a thorough interview and examination of the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion where necessary has been met.  See 38 C.F.R. § 3.159(c)(4) (2011). 

In any event, neither the Veteran, nor his representative, has alleged or demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696   (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).


VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision at this time.

II.  The Merits of the Claim

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  See 38 C.F.R. § 3.340 (2011).  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2011). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  See 38 C.F.R. §4.16(b) (2011).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  See Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011). 

In this case, the Board notes that the Veteran is service-connected for bilateral hearing loss, considered 60 percent disabling.  Therefore, the Veteran's service-connected disability meets the percentage rating standards for TDIU.  See 38 C.F.R. § 4.16(a) (2011).  The Board must now consider whether the evidence reflects that the Veteran's service-connected disability renders him unemployable. 

The Veteran asserts that his service-connected bilateral hearing loss is the primary cause of his asserted unemployability.  Specifically, the Veteran stated that during the time he was employed by a school district as a custodian, he had problems hearing and had to ask his superiors and co-workers to repeat their instructions to him.  See Travel Board Hearing Transcript, January 12, 2012, pp. 3-4.  Since retiring from his career as a school custodian, the Veteran had worked in his family restaurant business, which was operated by his son.  The Veteran stated that he does not receive a salary from the family business and the money he received was marginal at best.  See id at p.5.  Previously, in a statement received in April 2009, the Veteran reported that over the last few years his hearing loss had worsened but even more so in the last few months.  

In support of his claim, the Veteran submitted a lay statement from F.Z. in November 2009.  Mr. Z. stated that he had known the Veteran for his entire life.  When Mr. Z. began his teaching career in 1963, the Veteran was already working for the same school district.  Mr. Z. noted that the Veteran began to experience hearing loss and in 1992, he opted to retire.  See Lay Statement, F.Z., November 30, 2009.

The Veteran was afforded a VA examination in March 2010.  At that time, the Veteran reported that he served as an infantryman during his time in military service.  Thereafter, the Veteran was employed by an ice plant for 15 years and then as a school custodian for 23 years, until 1992 when he retired.  The Veteran's audiometric findings at the time of his examination were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
65
75
85
90
LEFT
50
55
65
80
90

The VA examiner opined that the Veteran's current hearing impairment, with appropriately fitted hearing aids, should not preclude physical and sedentary employment.  The Veteran was able to carry on a conversation in quiet without difficulty hearing while he was wearing his hearing aide, though the VA examiner noted that he may have difficulty understanding conversation level speech in the presence of background noise.  See VA Examination Report, March 2, 2010.

The Board notes there is no medical professional who has suggested that the Veteran's unemployment status can be attributed to his service-connected bilateral hearing loss.  

The Board acknowledges the Veteran's contention that his bilateral hearing loss renders him unemployable.  Certainly, the Veteran, as a layperson, is competent to describe symptoms and to report his belief on the impact of his symptoms on his employability.  The Board recognizes the Veteran's very sincere belief that he is entitled to TDIU.  The issue of the actual nature, severity, and impact of the Veteran's hearing loss on his capability of performing the physical and mental acts required by employment involves a medically complex question.  In this regard, the Board notes that the Veteran underwent a thorough VA examination in which the examiner provided a rationale for why the Veteran's bilateral hearing loss did not render him unemployable.  Under these circumstances, more weight is placed on the expert findings and conclusion of the VA examiner and other medical evidence of record than on the Veteran's own lay assertions in support of his claim.  The Board may only consider independent medical opinion evidence of record to support its findings and cannot render its own medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Here, the medical opinion evidence is against the claim.  

In closing, the Board does not doubt that the Veteran's service-connected bilateral hearing loss has some effect on his employability.  Indeed, the 60 percent schedular evaluation currently in effect recognizes significant industrial impairment resulting from his disability.  Nevertheless, for the reasons and bases set forth above, the preponderance of the evidence is against finding his service-connected bilateral hearing loss disability alone precludes his participation in any form of substantially gainful employment.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a total disability evaluation based on individual unemployability due to a service-connected disability is denied.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


